Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, claims 1, 3, 5, and 30-33 are allowed and renumbered to claims 1-7.
	
Given that applicant has amended the claims to now recite Imirestat derivatives as AKR1A1 inhibitors useful to treat NO/SNO deficient diseases, and given that applicant has demonstrated that inhibition of AKR1A1 led to increased S-nitrosylation and therefore ischemic protection, the 112(a) rejection over claims 1, 3-5, and 30-33 is now moot. Consequently, the 112 (a) rejection over claims 1, 3-5, and 30-33 is hereby withdrawn. 

Given that applicant has amended the claims to now recite specific derivatives to treat NO/SNO deficient diseases with said compounds, and given that Hwang et al. recited the use of AKR1B1 inhibitor as opposed to an AKR1A1 inhibitor for protecting ischemic hearts, the 103(a) rejection of claims 1, 3-5, and 30-33 is now moot. Consequently, the 103 (a) rejection of claims 1, 3-5, and 30-33 is hereby withdrawn. 
Claims 1, 3, 5, and 30-33 are drawn to a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject in need thereof, and to a method of treating a subject at risk of ischemia/reperfusion-induced myocardial infarction (MI/R), comprising administering to the subject prior to MI/R and the former method comprising: administering to the subject having a disorder associated with NO/SNO deficiency or benefiting from increased SNNO an aldo-keto reductase (AKR) inhibitor at an amount (s) effective to promote S-nitrosylation of proteins in the subject, wherein the AKR inhibitor is an AKR1A1 inhibitor, wherein the AKR1A1 inhibitor is a compound selected from the group delineated in claim 1 .  There is no prior art that anticipates or renders obvious the instant invention.  The closest art is York (U>S> 4,436,745) in view of Hwang et al. (The FASEB Journal, 2001, pgs. 1-15).  York teaches inhibition of aldose reductase with tetracyclic spiro-hydantoins wherein aldose reductase inhibitors were found to prevent production of aldoses that cause vasculature basement membrane thickening and production of polylols (see col. 1, lines 25-35).  Hwang et al., on the other hand, teach that protection of ischemic hearts by an aldose reductase inhibitor and that ischemia increases myocardial aldose reductase activity and that inhibition of aldose reductase exhibited less ischemic injury (see pg. 1, and abstract).  However, Hwang et al. tested the use of AKR1B1 inhibitor as opposed to an AKR1A1 inhibitor.  Applicant, on the other hand, has demonstrated that SNO-CoA leads to S-nitrosylation and that activity of SNO-CoA is regulated by AKR1A1 similar to Adh6 in yeast (see fig. 6D) and thus suggests that the use of an art recognized AKR1A1 inhibitor such as Imirestat or AKR1A1 inhibitors with low AKR1A1 IC50 value would be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, and 30-33 (renumbered 1-7) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/22/2022